Citation Nr: 0705026	
Decision Date: 02/21/07    Archive Date: 02/27/07	

DOCKET NO.  04-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral tinnitus, currently assigned a 10 percent 
evaluation. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to the severity of service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2003 from the VARO 
in San Diego, California that, among other things, denied 
entitlement to the benefits sought.  

In May 2006, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown in 
accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

For reasons which will be set forth in a REMAND at the end of 
the decision below, the question of the veteran's entitlement 
to a TDIU is being deferred pending additional development.  
That issue will be REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The veteran will be 
advised as further action is indicated. 


FINDING OF FACT

The service-connected bilateral tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260 of VA's Rating Schedule.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent 
evaluation for bilateral tinnitus under Diagnostic Code 6260 
of the VA's Rating Schedule, and his representative argue 
that because he has tinnitus in each ear, he should be 
awarded separate 10 percent ratings for each ear.

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  The Board notes that prior to June 13, 
2003, Diagnostic Code 6260 did not explicitly state that 
tinnitus could only be assigned a single 10 percent 
disability rating; it provided that recurrent tinnitus 
warranted a 10 percent rating.  38 C.F.R. § 4.87, Code 6260 
(1999).  Before 1999, a 10 percent rating was assigned only 
when there was persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. Part 4, 
Code 6260 (1998).  

In November 2002, VA proposed to revise Code 6260 to "state 
more explicitly" the manner in which tinnitus was to be 
evaluated.  "The intended effect of this action is to clarify 
the current stated VA practice by stating that recurrent 
tinnitus will be assigned only a single 10 percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (November 19, 
2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as "the 
presumption of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears.

VA adopted the proposed amendments effective June 13, 2003.  
Code 6260, which provided for a rating of 10 percent for 
recurrent tinnitus, was revised to include explanatory notes; 
a second note, pertinent to this appeal, reads:  "Assign only 
a single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).

In 2005, the United States Court of Appeals for Veterans 
Claims (Court) held that the pre-June 2003 versions of 
Code 6260, when considered in conjunction with 38 C.F.R. 
§ 4.25(b) required that bilateral tinnitus be rated 
separately for each ear.  Smith v. Nicholson, 19 Vet. App. 63 
(2005).  VA appealed this decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), and 
stayed adjudication of claims for appeals affected by this 
decision, that is, claims for increased ratings for tinnitus 
filed before June 13, 2003.  

In June 2006, the Federal Circuit referred to the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Code 6260 were ambiguous as to the question of whether 
tinnitus in each ear can be a separate disability, and, thus, 
VA was entitled to apply its own construction.  Smith v. 
Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  The Federal 
Circuit held that VA's interpretation was neither clearly 
erroneous nor inconsistent with the regulations, and, thus, 
the Court erred in not deferring to VA's reasonable 
interpretation of its own regulations.  Id., at 12-13.  

As applied to the current appeal, the effect of the actions 
described above is to prohibit the assignment of separate 
10 percent ratings for tinnitus in each ear under Code 6260, 
as in effect both before and as of June 13, 2003.  VA's 
longstanding interpretation of the regulations to allow a 
maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective 
June 13, 2003, when applied to this case, expressly requires 
that tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, separate 10 percent ratings 
for tinnitus in each ear are precluded.  Accordingly, the 
disposition of the claim is based on the law, and not the 
facts of the case, and the case must be denied because of a 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002) and Supp. 2005)) imposes obligations 
on VA in terms of its duties to notify and assist claimants.  
However, the facts in this case are not in dispute and where, 
as in the instant case, the decision rests on the 
interpretation of the law, the VCAA is not for application.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Similarly, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in such a claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any 
deficiencies in the VCAA notice or assistance requirements 
are rendered moot.  


ORDER

An increased disability rating for bilateral tinnitus, 
currently assigned a 10 percent evaluation, is denied.


REMAND

The Court has held that a clear explanation of a denial of a 
total rating based on individual unemployability requires an 
analysis of the current degree of unemployability 
attributable to service-connected disability or disabilities 
as compared to the degree of unemployability attributable to 
nonservice-connected disorders.  See Cathell v. Brown, 8 Vet. 
App. 539 (1995).  This has not been accomplished in the 
instant case.  

The Board notes that the veteran's service-connected 
disabilities are:  Hearing loss, rated as 40 percent 
disabling from January 1, 2006; tinnitus, rated as 10 percent 
disabling since May 1998; and post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling from June 2, 1998.  The 
record shows service connection for PTSD was granted by 
rating decision dated in October 2006.  Reference was made by 
the RO when it assigned a 10 percent rating to the fact that 
no global assessment of functioning (GAF) score was provided. 
The records available for review by the RO included a 
February 2004 communication from a psychiatrist at the VA 
medical facility in Loma Linda, California.  The psychiatrist 
indicated that the veteran was continuing to "suffer from 
severe" PTSD symptoms.  Reference was made to "terrible" 
nightmares, flashbacks, sleep disturbance, irritability, mood 
swings, hyperarousal, and social isolation.  The Board 
believes that a more current examination will be helpful in 
determining the level of industrial impairment attributable 
to the service-connected PTSD.  

Although the Board regrets the further delay in reaching a 
determination with regard to this issue, the Board finds that 
it is necessary in order to provide the veteran every 
consideration.  Accordingly, this portion of the case is 
REMANDED for the following:

1.  VA should obtain all records of the 
veteran's treatment for his service-
connected disorders and any nonservice-
connected disorders since 2004.  

2.  The veteran should be provided with a 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability) and be asked to complete 
the form in as much detail as possible.  
He should specifically be asked to 
provide more information with regard to 
any attempts he has made to obtain 
employment within the past few years and 
the results of any such attempts.

3.  The veteran should be accorded a 
psychiatric examination. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The psychiatric 
examiner should provide a global 
assessment of functioning score for the 
veteran both currently and for the past 
year and express his or her opinion as to 
the impact of the impairment attributable 
to the PTSD on the veteran's ability to 
obtain or maintain some form of gainful 
employment. Reasons and bases for all 
conclusions should be provided. 

4.  Then, VA should readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.  

Upon completion of the above, the case should be returned to 
the Board for further consideration, if otherwise in order.  
No action is required by the veteran until he receives 
further notice.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  The veteran is 
reminded that it is the responsibility of veterans to 
cooperate with VA.  Should he fail to report for any 
examinations scheduled in conjunction with his claim and 
should he fail to cooperate during the course of the 
examination, the claim shall be evaluated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	WAYNE  M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


